DETAILED ACTION
1.	This action is in response to applicant's amendment received on 7/28/2021.  Amended claims 1, 6, and 8-9 are acknowledged and the following notice of allowability is formulated.  Claims 2-4 are cancelled.  The amendments to the drawings and specification have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 8: A crankcase ventilation for discharging crankcase gas of an internal combustion engine comprising a suction device comprising: [[a.]] a housing, [[b.]] a controllable electric motor, and [[c.]] a compressor driven by the electric motor for conveying crankcase gas, the compressor having an impeller and connection points for a crankcase ventilation line, such that the crankcase pressure of the internal combustion engine is controllable by controlling the electric motor, wherein the compressor and the electric motor at least partially overlap one another axially, the compressor surrounding the electric motor radially outwardly at least in sections, the electric motor has an externally running rotor which is coupled to the impeller of the compressor, and the compressor is configured as a side channel compressor. 
Claim 9: An internal combustion engine comprising: a. a crankcase ventilation for discharging crankcase gas of an internal combustion engine comprising a suction device, wherein the suction device comprises: [[i.]] a housing, [[ii.]] a controllable electric motor, and [[iii.]] a compressor driven by the electric motor for conveying crankcase gas, the compressor having an impeller and connection points for a crankcase ventilation line, such that the crankcase pressure of the internal combustion engine is controllable by controlling the electric motor, wherein the compressor and the electric motor at least partially overlap one another axially, the compressor surrounding the electric motor radially outwardly at least in sections, the electric motor has an externally running rotor which is coupled to the impeller of the compressor, and the compressor is configured as a side channel compressor.
Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 8, and 9, but more specifically, a crankcase ventilation system that has a side channel compressor to convey crankcase gases in which the compressor and the electric motor partially overlap each other, the electric motor having an externally running rotor which is coupled to the impeller of the compressor.
The closest piece of prior art is mentioned in the non-final rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	11/5/2021